DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-3, 5-7, 10-13, 15-17, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al (US 20190254026 A1, hereinafter referred to as Liu).
		Re claim 1, Liu teaches a method of a network node (base station) (Fig. 1-2, Abstract), the method comprising:
	(i) transmitting a reference signal (Beam reference signal, BRS) for beam management within one occasion (sweeping time interval) within a single transmission period (sweeping period), wherein the one occasion (sweeping time interval) is smaller than the single transmission period (sweeping period) and comprises M symbol sets (DL subframe 1, DL subframe 2, Fig. 14-16) (Fig. 1, Fig. 14-16, Par 0004, Par 0047-0053, Par 0067-0069, Par 0112, Par 0139-0144);
	(ii) performing beam sweeping for transmitting the reference signal (BRS) in a first symbol set (DL subframe 1) of the M symbol sets (DL subframe 1, DL subframe 2, Fig. 14-16) (Fig. 1, Fig. 14-16, Par 0004, Par 0047-0053, Par 0067-0069, Par 0112, Par 0139-0144--- beam sweeping in each sweeping block as shown in Fig. 1); and
	(iii) repeating the beam sweeping for transmitting the reference signal in the rest of the M symbol sets (performing beam sweeping in the DL subframe 2, Fig. 14-16) (Fig. 1, Fig. 14-16, Par 0004, Par 0047-0053, Par 0067-0069, Par 0112, Par 0139-0144).
		Claim 11 recites a network node performing the steps recited in claim 1 and therefore, is rejected for the reasons discussed above with respect to claim 1.
		Re claims 2, 12, Liu teaches that the beam sweeping includes generating at least one beam for transmission in a first symbol of a symbol set (beam(s) sent in the first sweeping block of DL subframe 1, Fig. 14-16) and then switching at least one beam for transmission in a second symbol of the symbol set (switching beam(s) in each sweeping block such as switching beam(s) in the second sweeping block of DL subframe 1, Fig. 1, Fig. 14-16) (Par 0004, Par 0047-0053, Par 0067-0069, Par 0139-0144).
		Re claims 3, 13, Liu teaches that switching at least one beam for transmission until a last symbol of the symbol set (switching beam(s) in each sweeping block of a DL subframe/beam sweeping subframe) (Fig. 1, Fig. 14-16, Par 0004, Par 0047-0053, Par 0067-0069, Par 0139-0144).
		Re claims 5, 15, Liu teaches that a number of symbols in the M symbol sets are the same (same number of symbols in DL subframe 1 and downlink subframe) (Fig. 14-16, Par 0004, Par 0047-0053, Par 0067-0069, Par 0139-0144).
		Re claims 6, 16, Liu teaches that the reference signal is a periodic reference signal (BRS transmitted in each sweeping period, Fig. 14-16) (Fig. 14-16, Par 0004, Par 0067-0069, Par 0106, Par 0112, Par 0139).
		Re claims 7, 17, Liu teaches that there is at least one occasion of the periodic reference signal every transmission period (BRS transmitted in each sweeping period) (Fig. 14-16, Par 0004, Par 0067-0069, Par 0106, Par 0112, Par 0139).
		Re claims 10, 20, Liu teaches that there are multiple symbols in each of the A/ symbol sets and the reference signal is transmitted in all of the multiple symbols (BRS transmitted in all sweeping blocks in DL subframe 1 and DL subframe 2, Fig. 14-16) (Par 0004, Par 0067-0069, Par 0106, Par 0112, Par 0139).







Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claims 1 and 11 above and further in view of Takeda et al (US 20190110210 A1, hereinafter referred to as Takeda).
		Re claims 4, 14, Liu does not explicitly disclose to receive a report including a received power or quality of the reference signal from a User Equipment (UE).
		Takeda teaches to receive a report including a received power or quality of the reference signal from a User Equipment (UE) (Fig. 3, Fig. 6-7, Fig. 11, Par 0053-0055, Par 0067-0068, Par 0073-0074).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Liu by including the step to receive a report including a received power or quality of the reference signal from a User Equipment (UE), as taught by Takeda for the purpose of reducing time to “form adequate beams in communication using beamforming”, as taught by Takeda (Par 0013).
6.	Claims 8, 9, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claims 1 and 11 above and further in view of Onggosanusi et al (US 20170026938 A1, hereinafter referred to as Onggosanusi).
		Re claims 8, 18, Liu does not explicitly disclose that the reference signal is an aperiodic reference signal.
		Onggosanusi teaches that the reference signal is an aperiodic reference signal (Fig. 7C, 7E, Par 0146, Par 0166, Par 0176).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Liu by including the step that the reference signal is an aperiodic reference signal, as taught by Onggosanusi for the purpose of reporting channel state information for transmit antennas having a large number of antenna elements, as taught by Onggosanusi (Par 0004, Par 0006).
		Re claims 9, 19, Liu does not explicitly disclose that the aperiodic reference signal is triggered for UE measurement or UE detection.
		Onggosanusi teaches that the aperiodic reference signal is triggered for UE measurement or UE detection (Fig. 7C, 7E, Par 0146, Par 0166, Par 0176).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Liu by including the step that the aperiodic reference signal is triggered for UE measurement or UE detection, as taught by Onggosanusi for the purpose of reporting channel state information for transmit antennas having a large number of antenna elements, as taught by Onggosanusi (Par 0004, Par 0006).

Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/Examiner, Art Unit 2473